Plaintiff was found guilty of contempt of court and judgment entered dismissing his complaint. This was a final order. Neither the court at Special Term, nor the official referee, made any order of which the provisions were violated by plaintiff. The official referee properly refused to make such an order since he was presiding at an examination before trial and not trying any issues in a motion, action or proceeding referred to him under section 117 of the Judiciary Law (Cons. Laws, ch. 30).
The judgment of the Appellate Division should be reversed and the order of the Special Term affirmed, with costs in this court and in the Appellate Division.
The motion to dismiss the appeal should be denied.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, SEARS, LEWIS and CONWAY, JJ., concur.
Judgment accordingly.